Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 8-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Edge et al. (US 9,490,255; hereinafter Edge).
Regarding claim 8, Edge discloses, in fig. 1A, a semiconductor device comprising: a first transistor (nFinFET 100c) comprising: first source/drain regions 57c; a first channel region 5c interposed between the first source/drain regions 1360; a first gate dielectric layer 61 (Al2O3: col. 9, lines 51-53 & col. 7, lines 29-45) over the first channel region 5c, the first gate dielectric layer 61 comprising a first dielectric material; and a first gate electrode 62/63 directly contacting the first gate dielectric layer 61; and a second transistor (pFinFET 100a) comprising: second source/drain regions 57a; a second channel region 5a interposed between the second source/drain regions 57a; a second gate dielectric layer 51 over the second channel region 5a, the second gate dielectric layer 51 comprising the first dielectric material doped with lanthanum (LaAlO3: col. 7, lines 29-45); and a second gate electrode 52/53/54 directly contacting the second gate dielectric layer 51.  
Regarding claim 9, Edge discloses wherein the first source/drain regions 57c comprise n-type dopants (fig. 1A).
Regarding claim 10, Edge discloses wherein the second source/drain regions 57a comprises p-type dopants (fig. 1A).
Regarding claim 11, Edge discloses wherein the first gate dielectric layer 61 (Al2O3: col. 9, lines 51-53 & col. 7, lines 29-45) is substantially free of lanthanum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-7, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edge (US 9,490,255) in view of Currie (US 2006/0113603).
Regarding claims 1-3, Edge discloses, in fig. 1A, a semiconductor device comprising: a first transistor (nFinFET 100c) having a first fin 5c protruding from a substrate 1, the first transistor 100c comprising: a first gate structure comprising a first high-k dielectric layer 61 over a portion of the first fin 5c, the first high-k dielectric layer 61 comprising a first dielectric material doped with titanium (TiO: col. 9, lines 51-53 & col. 7, lines 29-45), the first high-k dielectric layer being substantially free of lanthanum; and a first gate electrode 62/63 directly on the first high-k dielectric layer 61; and a second transistor (pFinFET 100a) having a second fin 5a protruding from the substrate 1, the second transistor 100a comprising: a second gate structure comprising a second high-k dielectric layer 51 over a portion of the second fin 5a; and a second gate electrode 52/53/54 directly on the second high-k dielectric layer 51.  
Edge fails to disclose the second high-k dielectric layer comprises a same material as the first dielectric material doped with lanthanum and titanium.
Currie, in fig. 5 and [0017], discloses the second dielectric material comprises a same material as the first dielectric material doped with lanthanum and titanium. It would have been obvious to one of ordinary skill in the art to modify the invention of Edge by using the first and second dielectric materials as the gate dielectric of the nFinFET and pFinFET, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
The combination of Edge and Currie fails to disclose a ratio of lanthanum to titanium in the second high-k dielectric layer is greater than about 50.  
Although the lanthanum concentration and titanium concentration are not exactly as claimed, this claim is prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). 

Regarding claim 4, Edge discloses wherein: the first gate structure 100c further comprises: a first work function tuning layer 62 over the first high-k dielectric layer 61; and a first conductive fill material 63 over the first work function tuning layer 62; and the second gate structure 100a further comprises: a second work function tuning layer 52/53 over the second high-k dielectric layer 51; and a second conductive fill material 54 over the second work function tuning layer 52/53 (fig. 1A).
Regarding claim 5, Currie discloses wherein the second high-k dielectric layer has dielectric constant greater than 7.0 ([0017]).
Regarding claim 6, Currie discloses wherein the first high-k dielectric layer comprises hafnium oxide ([0017]).
Regarding claim 7, Currie discloses wherein the second high-k dielectric layer comprises lanthanum doped hafnium oxide ([0017]).
Regarding claim 14, Currie discloses wherein the second gate dielectric layer includes HfO2, HfZrO, HfSiO, SiO, HfTaO, HfTiO, TiO, or Ta205 ([0017]).

Regarding claims 16 and 18, Edge discloses, in fig. 1A, a semiconductor device comprising: an NMOS transistor (nFinFET 100c) comprising a first gate dielectric 61, the first gate dielectric 61 comprising a first high-k dielectric material 61 (TiO: col. 9, lines 51-53 & col. 7, lines 29-45), the first high-k dielectric material 61 being substantially free of lanthanum; and a PMOS transistor (pFinFET 100a) comprising a second gate dielectric 51, the second gate dielectric 51 comprising a second high-k dielectric material 51 (col. 7, lines 29-45).
Edge fails to disclose the second high-k dielectric material comprising the first high-k dielectric material doped with lanthanum, the second high-k dielectric material comprising titanium.  
Currie, in fig. 5 and [0017], discloses the second dielectric material comprises a same material as the first dielectric material doped with lanthanum and the second high-k dielectric material comprising titanium. It would have been obvious to one of ordinary skill in the art to modify the invention of Edge by using the first and second dielectric materials as the gate dielectric of the nFinFET and pFinFET, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding claims 17, 19 and 20, although the lanthanum concentration, titanium concentration, and the thickness of the first and second gate dielectric layers are not exactly as claimed, this claim is prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). 

4.	Claims 12 and 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Edge (US 9,490,255).
Although the lanthanum concentration, titanium concentration, and the thickness of the first and second gate dielectric layers are not exactly as claimed, this claim is prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). 

Response to Arguments

5.	Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. Although the same reference is applied (Edge), the rejections are based on a new interpretation of that reference. Therefore, the arguments presented in response to the interpretation used in the previous Office Action are no longer applicable.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818